Title: From George Washington to George Steptoe Washington, 5 December 1790
From: Washington, George
To: Washington, George Steptoe



Dear George,
Philadelphia December 5th 1790

Agreeably to the promise which I gave to you in Virginia, I have made the necessary enquiries respecting the course of studies and expences, which would enable you and your Brother

Lawrence to finish your education at the college in this place, provided you are Masters of those books and studies, which you informed me you had passed through.
The enclosed account of studies and expences, which I wish you to return to me, you will see is under the hand of the reverend Dr Smith Provost of the College, and may therefore be relied upon for its accuracy—After you and Laurence have carefully perused and well considered the enclosed statement, I wish you to determine whether you will come or not—If your determination should be in favor of coming on, I must impress this upon you both in the strongest manner viz.—That you come with good dispositions and full resolutions to pursue your studies closely, conform to the established rules and customs of the College—and to conduct yourselves, on all occasions, with decency and propriety.
To you, George, I would more particularly address myself at this time, as from your advanced age it may be presumed that such advice as I am about to give will make a deeper impression upon you than upon your Brother, and your conduct may very probably mark the line of his; But, at the same time Laurence must remember that this is equally applicable to him.
Should you enter upon the course of studies here marked out you must consider it as the finishing of your education, and, therefore, as the time is limited, that every hour mispent is lost forever—and that future years cannot compensate for lost days at this period of your life. This reflection must shew the nessity of an unremitting application to your studies. To point out the importance of circumspection in your conduct, it may be proper to observe that a good moral character is the first essential in a man, and that the habits contracted at your age are generally indelible, and your conduct here may stamp your character through life. It is therefore highly important that you should endeavor not only to be learned but virtuous. Much more might be added to shew the necessity of application and regularity, but, when you must know that without them, you can never be qualified to render service to your country, assistance to your friends, or consolation to your retired moments, nothing further need be said to prove their utility.
As to your clothing, it will, I presume, cost much the same here as in Alexandria—I shall always wish to see you clothed

decently and becoming your stations; but I shall ever discountenance extravagance or foppishness in your dress. At all times, and upon all occasions I shall be happy to give you both such marks of my approbation, as your progress and good conduct merit.
If you determine to come on, you had better do it immediately, and Major Washington will furnish you with such money as may be necessary for the Stage and expences from Alexandria to this place.
But I must repeat what I have before enjoined, That you come with good dispositions and determined resolutions to conform to establishments and pursue your studies.
Your Aunt joins me in love to you both, and best wishes to Dr Craik and family. I am dear George, your sincere friend and affectionate Uncle.

G. Washington.


P.S. The Gentleman at whose house you can board, as mentioned in the enclosed paper, is, I am informed, well acquainted with Dr Craik, from which circumstance you may be able to learn something of him.

